EXHIBIT 10.1 MERCANTILE BANK CORPORATION STOCK INCENTIVE PLAN OF 2016 RESTRICTED STOCK AWARD AGREEMENT NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD Name of Grantee: Grant Date: Number of Shares: Restricted Period(s)See Paragraph 5 This Restricted Stock Award Agreement (the “ Agreement ”) contains the terms and conditions of the restricted stock award granted to you by Mercantile Bank Corporation, a Michigan corporation (the “ Company ”), under the Mercantile Bank Corporation Stock Incentive Plan of 2016, as amended from time to time (the " Plan "). 1. Grant of Restricted Stock . Pursuant to the Plan, the Company has granted to you, effective on the Grant Date (shown above), the right to receive the number of shares shown above of the Common Stock of the Company (“ Shares ”) at the end of the applicable Restricted Period (as provided for in Paragraph 5 below). The Shares, or any installment of the Shares respectively, while subject to risk of forfeiture or any restrictions imposed by the Plan or this Agreement, are referred to in this Agreement as “ Restricted Stock .” 2. Stock Incentive Plan Governs . The award and this Agreement are subject to the terms and conditions of the Plan. The Plan is incorporated into this Agreement by reference and all capitalized terms used in this Agreement have the meaning set forth in the Plan, unless this Agreement specifies a different meaning. By signing this Agreement, you accept this award, acknowledge receipt of a copy of the Plan and the prospectus covering the Plan and acknowledge that the award is subject to all the terms and provisions of the Plan and this Agreement. You further agree to accept as binding, conclusive and final all decisions and interpretations by the Committee of the Plan and this Agreement. 3. Payment . The Restricted Stock is granted without requirement of payment. 4. S hare holder Rights . Your Restricted Stock shall be held for you by the Company, in book entry or certificated form, in your name, during the applicable Restricted Period. You shall have all the rights of a shareholder for your Restricted Stock after the applicable Restricted Period. With respect to your Restricted Stock during the applicable Restricted Period, A.You will have the right to vote such shares at any meeting of shareholders of the Company; B.You will have, and the right to receive, free of restrictions (but subject to applicable withholding taxes) all cash dividends and any liquidation amounts paid with respect to such shares; and C.Any non-cash dividends and other non-cash proceeds of such shares, including stock dividends and any other securities issued or distributed in respect of such shares, other than liquidation payments, will be subject to the same restrictions and risk of forfeiture as the shares of Restricted Stock to which they relate, and the term “Restricted Stock” when used in this Agreement shall also include any related stock dividends and other securities issued or distributed in respect of such shares, other than liquidation payments. 5. Vesting of Restricted Stock . A.
